Case 3:18-cv-01298-TWR-AGS Document 117 Filed 02/09/21 PageID.3274 Page 1 of 2



   1   MAYER BROWN LLP
       DALE GIALI (SBN 150382)
   2   dgiali@mayerbrown.com
   3   KERI BORDERS (SBN 194015)
       kborders@mayerbrown.com
   4   DANIEL QUEEN (SBN 292275)
       dqueen@mayerbrown.com
   5   350 South Grand Avenue
   6   25th Floor
       Los Angeles, California 90071-1503
   7   Telephone: (213) 229-9500
       Facsimile: (213) 625-0248
   8
       Attorneys for Defendants
   9   EDEN CREAMERY, LLC, and
       JUSTIN T. WOOLVERTON
  10
                           UNITED STATES DISTRICT COURT
  11
                        SOUTHERN DISTRICT OF CALIFORNIA
  12
  13   YOUSSIF KAMAL, GILLIAN                    Case No. 18-cv-1298-TWR-AGS
  14   NEELY, RICHARD LICHTEN,
       SUSAN COX, NICK TOVAR,                    Assigned to the Hon. Todd Robinson
  15   MICHELE KINMAN, RALPH                     and the Hon. Andrew Schopler
  16   JACOBSON, ASHLEY PETEFISH
                                                 DEFENDANTS’ NOTICE OF
       and TERI BROWN, on their own
  17                                             WITHDRAWAL OF MOTION TO
       behalf and on behalf of all others
                                                 EXCLUDE THE EXPERT
  18   similarly situated,
                                                 REPORT AND OPINIONS OF
  19                  Plaintiffs,                STEFAN BOEDEKER (ECF 111)
                                                 DUE TO MOOTNESS
  20         vs.
  21
       EDEN CREAMERY, LLC, dba HALO
  22   TOP CREAMERY, and JUSTIN T.               Date Action Filed: June 15, 2018
       WOOLVERTON,
  23
  24                  Defendants.
  25
  26
  27
  28

           DEFENDANTS’ NOTICE OF WITHDRAWAL OF MOTION TO EXCLUDE THE EXPERT REPORT AND
                 OPINIONS OF STEFAN BOEDEKER DUE TO MOOTNESS; CASE NO. 18-CV-1298-TWR-AGS
Case 3:18-cv-01298-TWR-AGS Document 117 Filed 02/09/21 PageID.3275 Page 2 of 2



   1         TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
   2   RECORD:
   3         PLEASE TAKE NOTICE THAT Defendants Eden Creamery, LLC and Justin
   4   T. Woolverton hereby withdraw their previously-filed Motion to Exclude the Expert
   5   Report and Opinions of Stefan Boedeker (ECF 111) (the “Motion to Exclude”).
   6   Defendants are withdrawing the Motion to Exclude because the expert report and
   7   opinions of Stefan Boedeker were offered by Plaintiffs in support of their Motion for
   8   Class Certification (see ECF 82), and on January 28, 2021, Plaintiffs withdrew that
   9   motion (see ECF 115). Accordingly, the Motion to Exclude is now moot.
  10
  11   Dated: February 9, 2021                    MAYER BROWN LLP
                                                  DALE GIALI
  12                                              KERI BORDERS
  13                                              DANIEL QUEEN

  14
                                                  By: /s/ Daniel Queen
  15                                                 Daniel Queen
  16                                              Attorneys for Defendants EDEN
  17                                              CREAMERY, LLC AND JUSTIN T.
                                                  WOOLVERTON
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -1-
           DEFENDANTS’ NOTICE OF WITHDRAWAL OF MOTION TO EXCLUDE THE EXPERT REPORT AND
                 OPINIONS OF STEFAN BOEDEKER DUE TO MOOTNESS; CASE NO. 18-CV-1298-TWR-AGS
